


110 HR 3083 IH: Tailpipe Pollution Standards

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3083
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to establish deadlines by
		  which the Administrator of the Environmental Protection Agency shall issue a
		  decision on whether to grant certain waivers of preemption under that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Tailpipe Pollution Standards
			 Act.
		2.Waivers of
			 preemptionSection 209 of the
			 Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following:
			
				(f)Waivers of
				preemption
					(1)Pending
				requestsNot later than 30 days after the date of enactment of
				this subsection, but in no case later than September 30, 2007, the
				Administrator shall issue to the Governor of each applicable State a decision
				on each request for a waiver of preemption under subsection (b) that—
						(A)has been
				submitted by the State; and
						(B)is pending as of
				the date of enactment of this subsection.
						(2)Subsequent
				requestsWith respect to a
				request for a waiver of preemption under subsection (b) (including such a
				request submitted by a State that has adopted and enforced certain standards as
				described in section 177) that is submitted by a State after the date of
				enactment of this subsection, not later than 180 days after the date on which
				the Administrator receives the request, the Administrator shall issue to the
				Governor of the State a decision on whether to grant the
				waiver.
					.
		
